103 F.3d 142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Ismael OCHOA, a/k/a Alberto Mandujano, Defendant-Appellant.
No. 95-50368.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 7, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Jose Ismael Ochoa appeals his convictions for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and being a felon in possession of an unregistered firearm in violation of 26 U.S.C. § 5861(d).  Ochoa contends that there was insufficient evidence to support his convictions.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1


3
Ochoa did not move for judgment of acquittal at trial and thus has failed to preserve his contention on appeal.  See United States v. Hanson, 2 F.3d 942, 945 (9th Cir.1993);  United States v. Reyes-Alvarado, 963 F.2d 1184, 1187 (9th Cir.), cert. denied, 506 U.S. 890 (1992).  Therefore, we will only review the sufficiency of the evidence to prevent "a manifest miscarriage of justice."  Hanson, 2 F.3d at 945 (citation omitted);  see also Reyes-Alvarado, 963 F.2d at 1187.   Because Ochoa has not shown that a failure to reverse his convictions will result in "a manifest miscarriage of justice," we will not address his contention.  See Hanson, 2 F.3d at 945;  Reyes-Alvarado, 963 F.2d at 1187.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Based on our disposition of this appeal, we deny the government's motion for transmittal of exhibits to this court.  We also deny Ochoa's motion for appointment of new counsel